844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey Dwayne PELL, Plaintiff-Appellant,v.VETERANS ADMINISTRATION, Defendant-Appellee.
No. 87-2048.
United States Court of Appeals, Sixth Circuit.
April 12, 1988.

Before WELLFORD and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil action against the government for lack of subject matter jurisdiction.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the parties' briefs and the certified record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff sought judicial review of the Veteran Administration's final decision which denied him disability benefits.  The district court dismissed the action for lack of subject matter jurisdiction.


3
Upon consideration, we affirm the district court's judgment for the reasons stated in its opinion filed June 24, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.